Exhibit 10.10
 
SANDISK CORPORATION
CHANGE OF CONTROL EXECUTIVE BENEFITS AGREEMENT
 
This Change of Control Executive Benefits Agreement (“Agreement”) is made and
entered into as of July __, 2011, to be effective as of January 1, 2011 (the
“Effective Date”) by and between SanDisk Corporation, a Delaware corporation
(the “Company”), and Sanjay Mehrotra (the “Executive”).
 
W I T N E S S E T H:
 
WHEREAS, the Company and the Executive are parties to a change of control
executive benefits agreement as most recently amended on December 15, 2008 (the
“Superseded Agreement”) and wish to restate, supersede and replace the
Superseded Agreement with this Agreement as of the Effective Date.
 
WHEREAS, the Executive is employed by the Company in a key position and has made
and is expected to continue to make major contributions to the profitability,
growth and financial strength of the Company.
 
WHEREAS, the Company considers the continued availability of the Executive’s
services, managerial skills and business experience to be in the best interest
of the Company and its stockholders, and desires to assure the continued
services of the Executive on behalf of the Company without (a) the distraction
of the Executive occasioned by the possibility of a change of control of the
Company and (b) the possibility that the Executive would seek other employment
following the announcement of a change of control of the Company and if such
announced transaction were not consummated, the Company would be seriously
harmed.
 
NOW, THEREFORE, in consideration of these premises, the parties agree that the
following shall constitute the agreement between the Company and the Executive:
 
1. Definitions.  Whenever the following terms are used in this Agreement, they
shall have the meaning specified below unless the context clearly indicates to
the contrary:
 
1.01 “Administrator” shall mean the Board or its delegate.
 
1.02 “Board” shall mean the Board of Directors of the Company.
 
1.03 “Cause” shall mean (i) fraud or other willful misconduct with respect to
the Company’s business, (ii) gross negligence in the performance of duties, or
(iii) conviction or plea of nolo contendere to a felony.
 
1.04 “Change of Control” means the occurrence of any of the following events:
 
(a) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of  the then outstanding
shares of common stock of the Company or the total voting power represented by
the Company’s then outstanding voting securities (other than pursuant to a
Business Combination which is covered by clause (c) below);
 
(b) The consummation of the sale or other disposition (including in whole or in
part through licensing arrangement(s)) of all or substantially all of the
Company’s assets, other than sales, other dispositions or licenses of assets
made to a parent or a wholly-owned subsidiary of the Company, or an entity under
common control with the Company;
 
 
 

--------------------------------------------------------------------------------

 
(c) The consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or the acquisition of
assets or stock of another entity by the Company or any of its subsidiaries, or
a series of related such transactions (each, a “Business Combination”), in each
case unless following such Business Combination (i) the voting securities of the
Company outstanding immediately prior thereto continue to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any entity (a “Parent”) that, as a result of such
transaction, owns the Company or the surviving entity or all or substantially
all of the Company’s or surviving entity’s assets directly or through one or
more subsidiaries) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity or
Parent outstanding immediately after such Business Combination; (ii) no person
(excluding any entity resulting from such Business Combination or a Parent or
any employee benefit plan (or related trust) of the Company or such entity
resulting from such Business Combination or Parent) beneficially owns, directly
or indirectly, 50% or more of, respectively, the then-outstanding shares of
common stock of the entity resulting from such Business Combination or the total
voting power of the then-outstanding voting securities of such entity, except to
the extent that the ownership in excess of 50% existed prior to the Business
Combination; and (iii) at least a majority of the members of the board of
directors of the entity resulting from such Business Combination or the Parent
thereof were members of the Incumbent Board (as defined below) at the time of
the execution of the initial agreement or of the action of the Board providing
for such Business Combination;
 
(d) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose appointment, election, or nomination for election by
the Company’s stockholders, was approved by a vote of at least two-thirds of the
directors then comprising the Incumbent Board (including for these purposes, the
new members whose appointment, election or nomination was so approved, without
counting the member and his or her predecessor twice) shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
 
(e) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company other than in the context of a transaction or series
of related transactions that would not constitute a Change of Control under
clause (c) above.
 
1.05 A “Change of Control Termination” shall mean a termination of employment
which occurs at any time during the period commencing three (3) months before
the occurrence of a Change of Control and ending eighteen (18) months after such
Change of Control (the “Protected Period”) where (a) the Company or a party
effecting a Change of Control of the Company terminates the Executive’s
employment without Cause, other than as the result of the Executive’s death or
Permanent Disability, or (b) the Executive resigns with Good Reason.
 
1.06 “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
1.07 “Date of Termination” following a Change of Control shall mean the dates,
as the case may be, for the following events: (a) if the Executive’s employment
is terminated by death, the date of death; (b) if the Executive’s employment is
terminated due to a Permanent Disability, thirty (30) days after the Notice of
Termination is given (provided that the Executive shall not have returned to the
performance of his or her duties on a full-time basis during such period); (c)
if the Executive’s employment is terminated pursuant to a termination for Cause,
the date specified in the Notice of Termination; (d) if the Executive’s
employment is terminated by a Change of Control Termination, the date specified
in the Notice of Termination; and (e) if the Executive’s employment is
terminated for any other reason, fifteen (15) days after delivery of the Notice
of Termination unless otherwise agreed by the Executive and the Company.
 
1.08 “Disability” shall mean that the Executive is unable, by reason of injury,
illness or other physical or mental impairment, to perform the essential
functions of the position for which the Executive is employed, even with a
reasonable accommodation, which inability is certified by a licensed physician
reasonably selected by the Company.
 
1.09 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
 
 

--------------------------------------------------------------------------------

 
1.10 “Good Reason” shall mean the occurrence of any of the following, without
the Executive’s express written consent, within a Protected Period:
 
(a) The assignment to the Executive of any positions, duties, responsibilities
or status adversely inconsistent or diminutive, in comparison with, or having
less authority than, the Executive’s positions, duties, responsibilities or
status with the Company immediately prior to the Protected Period (including,
without limitation, retaining such position, duties, responsibilities or status
when the Company is not a publicly traded company or not the ultimate parent
entity of the group or when the Company has consummated a transaction
constituting a “Change of Control” under Section 1.04(b) above);
 
(b) An alteration in the nature of the Executive’s reporting responsibilities,
titles, or offices with the Company from those in effect immediately prior to
the Protected Period (including, without limitation, retaining such reporting
responsibilities, titles or offices with the Company when the Company is not a
publicly traded company or not the ultimate parent entity of the group or when
the Company has consummated a transaction constituting a “Change of Control”
under Section 1.04(b) above);
 
(c) Any removal of the Executive from, or any failure to reelect the Executive
to, any such positions, except in connection with a termination of the
employment of the Executive for Cause, Permanent Disability, or as a result of
the Executive’s death;
 
(d) A reduction by the Company in the Executive’s base salary or annual target
bonus in effect immediately prior to the Protected Period;
 
(e) Any breach by the Company of any provision of this Agreement;
 
(f) The requirement by the Company that the Executive’s principal place of
employment be relocated more than thirty (30) miles from his or her principal
place of employment immediately prior to the Protected Period; or
 
(g) The Company’s failure to obtain a satisfactory agreement from any successor
to assume and agree to perform the Company’s obligations under this Agreement,
as contemplated in Section 9.02(b) hereof.
 
1.11 “Notice of Termination” shall mean a written notice which shall indicate
the termination provision(s) relied upon.
 
1.12 “Permanent Disability” shall mean if, as a result of the Executive’s
Disability, the Executive shall have been absent from his or her duties with the
Company on a full-time basis for a total of six (6) months of any consecutive
eight (8) month period.
 
1.13 “Separation from Service” means the date upon which the Executive dies,
retires, or otherwise has a termination of employment with the Company that
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder.  To the greatest extent permissible consistent
with Section 409A, a Separation from Service shall include any termination of
the employee-employer relationship between the Executive and the Company for any
reason, voluntary or involuntary, with or without Cause, including, without
limitation, a termination by reason of resignation (whether for Good Reason or
otherwise), discharge (with or without Cause), Permanent Disability, death or
retirement.
 
1.14 “Willful” shall mean not in good faith and without reasonable belief that
an act or omission was in the best interest of the Company.
 
 
 

--------------------------------------------------------------------------------

 
2. Term.  This Agreement shall be effective until either mutually terminated by
the parties or upon a termination of Executive’s employment that does not
constitute a Change of Control Termination, subject to a maximum term of four
(4) years from the Effective Date.
 
3. Vesting of Performance Shares Upon A Change Of Control.  For purposes of this
Agreement, “Performance Shares” means any equity award (including without
limitation stock options, stock appreciation rights, restricted stock, and
restricted stock units, whether payable in cash or stock), the vesting of which
is contingent upon the attainment during a specified performance measuring
period (the “Performance Period”) of pre-determined individual or Company goals
(including without limitation performance goals based on financial indicators
such as earnings per share, net income, revenue, or cash flows) (the
“Performance Goals”).  Upon the occurrence of a Change of Control, for purposes
of the Executive’s vesting in any Performance Shares granted to the Executive by
the Company that are outstanding immediately prior to but have not vested as of
the date of the Change of Control, the Executive shall be deemed to have met the
Performance Goals as of the end of the Performance Period if the Executive
remains an employee of the Company as of the end of the Performance
Period.  Accordingly (subject to such continued employment and subject to
earlier vesting as provided in Section 5.01(b)), (i) any Performance Shares
which vest solely as a result of meeting the Performance Goals shall be deemed
to be vested as of the end of the Performance Period, and (ii) any Performance
Shares that do not vest solely by meeting the Performance Goals shall continue
to vest in accordance with the terms of the applicable award agreement by
assuming the Performance Goal is met.  (For example, if a Performance Share
requires that a Performance Goal be met as well as that the Executive remain an
employee of the Company for an additional service year after the Performance
Period, the Performance Share will vest at the end of that service year if the
Executive remains an employee through the end of that service year, and without
regard to whether the Performance Goal was actually met.)
 
4. Termination of Employment of Executive.
 
4.01 Good Reason.  Notwithstanding anything contained in any employment
agreement between the Executive and the Company to the contrary, during the term
of this Agreement the Executive may terminate his or her employment with the
Company for Good Reason and be entitled to the benefits set forth in Section 5,
provided that the Executive gives written notice to the Administrator advising
the Company of such resignation and the reason for such resignation within sixty
(60) days after the time he or she becomes aware of the existence of facts or
circumstances constituting Good Reason.
 
4.02 Notice of Termination.  Any termination of the Executive’s employment by
the Company or by the Executive (other than termination based on the Executive’s
death) following a Change of Control shall be communicated by the terminating
party in a Notice of Termination to the other party hereto.
 
5. Compensation and Benefits Upon Termination of Employment.
 
5.01 Severance Benefits.  If there is a Change of Control Termination, then the
Executive shall receive the following severance benefits.  The severance
benefits set forth below shall be in addition to any amounts owed to Executive
as earned but unpaid wages through the Date of Termination and accrued but
unused vacation through the Date of Termination:
 
(a) In lieu of any further severance payments to the Executive except as
expressly contemplated hereunder, payment in cash as severance pay to the
Executive an amount equal to two (2) times the sum of the Executive’s annual
base salary plus annual target bonus in effect for the calendar year in which
the Change of Control Termination occurs.  For purposes of this Agreement, base
salary shall be defined as the greater of (x) the Executive’s base salary at the
time of the Change of Control or (y) the Executive’s base salary at the time of
the Change of Control Termination.  Such cash payments shall be payable in a
single sum less required taxes within ten (10) business days following the
Executive’s Separation from Service.
 
 
 

--------------------------------------------------------------------------------

 
(b) Any stock options or other stock awards (which term includes without
limitation stock appreciation rights, restricted stock, Performance Shares, and
restricted stock units, whether payable in cash or stock for purposes of this
Agreement) granted to the Executive by the Company that are outstanding
immediately prior to but have not vested as of the date of the Change of Control
Termination shall become 100%  vested as of the date of the Change of Control
Termination and any option or similar award may be exercised by the Executive
for one (1) year (notwithstanding any term of the option providing for exercise
within a shorter period after termination) following the Date of Termination
(subject to the maximum term of the option (generally ten years from the date of
grant of the option) and further subject to any right that the Company may have
to terminate the options in connection with the Change of Control).
 
(c) The Executive shall be deemed to have elected to continue medical coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act (“COBRA”)
(including, if applicable, coverage for the Executive’s eligible
dependents).  The continuation coverage shall be the same as in effect
immediately prior to the Date of Termination or reasonably equivalent coverage
if the same coverage is not available. The Company will pay or reimburse the
Executive for the premiums charged for continuation coverage.  The Company’s
obligation to make any payment or reimbursement pursuant to this Section 5.01(c)
shall commence with continuation coverage for the month following the month in
which the Executive’s Separation from Service occurs and shall cease with
continuation coverage for the eighteenth month following the month in which the
Executive’s Separation from Service occurs (or, if earlier, shall cease upon the
date the Executive becomes eligible for coverage under the health plan of a
future employer).
 


 
Following the end of the eighteen month period of COBRA coverage, the Company
will (without any charge for premiums) continue to provide the same or
reasonably equivalent medical coverage to the Executive (and, if applicable, the
Executive’s eligible dependents) for an additional six (6) months (for a total
of twenty-four (24) months of medical coverage); provided that the Company’s
obligation to provide such coverage shall cease upon the date the Executive
becomes eligible for coverage under the health plan of a future employer.
 
(d) For a period of twelve (12) months following Executive’s Date of
Termination, the Company shall, at the Company’s expense, provide for
executive-level outplacement services to Executive, if requested, which shall
include at least the following services: (i) resume assistance, (ii) career
evaluation and assessment, (iii) individual career counseling, (iv) access to
one or more on-line employment databases (with research assistance provided),
and (v) administrative support provided Monday through Friday, except for
scheduled holidays.
 
(e) Limitation on Payments.  If upon or following a Change of Control the tax
imposed by Section 4999 of the Code, or any similar or successor tax, (the
“Excise Tax”) would apply absent this Section 5.01(e), because of the Change of
Control, to any payments, benefits and/or amounts received by Executive as
severance benefits or otherwise, including, without limitation, any amounts
received or deemed received, within the meaning of any provision of the Code, by
Executive as a result of (and not by way of limitation) any automatic vesting,
lapse of restrictions and/or accelerated target or performance achievement
provisions, or otherwise, applicable to outstanding grants or awards to
Executive under any of the Company’s equity incentive plans or agreements
(collectively, the “Total Payments”), then Executive’s benefits under this
Agreement shall be either (a) delivered in full, or (b) delivered as to such
lesser extent which would result in no portion of such benefits being subject to
the Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the Excise Tax, results in
the receipt by Executive on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code.  Unless the Executive elects otherwise,
the Company shall reduce or eliminate the Total Payments by first reducing or
eliminating any cash severance benefits, then by reducing or eliminating any
accelerated vesting of stock options, then by reducing or eliminating any
accelerated vesting of other equity-based awards, then by reducing or
eliminating any other remaining Total Payments.
 
Any determination required under this section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Executive and the Company
for all purposes.  For purposes of making the calculations required by this
section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code.  The Company and the Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this section.  The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this section.
 
 
 

--------------------------------------------------------------------------------

 
(f) Specified Employees.  Notwithstanding any provision of this Agreement to the
contrary, if the Executive is a “specified employee” within the meaning of
Treasury Regulation Section 1.409A-l(i) as of the date of the Executive’s
Separation from Service, the Executive shall not be entitled to any payment or
benefit (i) pursuant to Section 5.01(a) or (ii) with respect to any restricted
stock unit that vests pursuant to Section 5.01(b) until the earlier of (1) the
date which is six (6) months after the Executive’s Separation from Service for
any reason other than death, or (2) the date of the Executive’s death.  Any
amounts otherwise payable to the Executive upon or in the six (6) month period
following the Executive’s Separation from Service that are not so paid by reason
of this Section 5.01(f) shall be paid (without interest) on the first business
day after the date that is six (6) months after the Executive’s Separation from
Service (or, if earlier, as soon as  practicable, and in all events within ten
(10) business days, after the date of the Executive’s death).  The payment
timing provisions of this Section 5.01(f) shall only apply if, and to the
extent, required to avoid the imputation of any tax, penalty or interest
pursuant to Section 409A of the Code.  It is the intent of the parties that this
Section 5.01(f) shall not be construed to require or permit a delay in the
payment or provision of any benefit or reimbursement under this Agreement other
than (x) the payment under Section 5.01(a), and (y) the payment with respect to
any restricted stock unit that vests pursuant to Section 5.01(b).  Without
limiting the generality of the foregoing sentence, the parties intend that the
equity vesting provided in Section 5.01(b) (other than with respect to
restricted stock units) and the payment or provision of the benefits and
reimbursements provided in Section 5.01(c) and Section 5.01(d) shall not be
subject to the delay described in this Section 5.01(f).
 
(g) Any payment or reimbursement of expenses required to be made to the
Executive pursuant to Section 5.01(c) or Section 5.01(d) shall be made promptly,
and if the Executive is required under the terms of the applicable plan or
program to request such payment or reimbursement, no more than ten (10) business
days following the date of such request.  In order to comply with Section 409A
of the Code, to the extent that any payment or reimbursement of expenses made to
the Executive pursuant to Section 5.01(c) or Section 5.01(d) is taxable to the
Executive, any such payment or reimbursement shall be made to the Executive no
later than the earlier of (i) the deadline set forth in the preceding sentence,
or (ii) the last day of the Executive’s taxable year following the taxable year
in which the related expense was incurred.  The foregoing sentence shall not be
construed to require or permit a delay in any such payment or
reimbursement.  The Executive’s right to any such payment or reimbursement or
any benefit pursuant to Section 5.01(c) or Section 5.01(d) is not subject to
liquidation or exchange for another benefit and the amount of such benefits that
the Executive receives in one taxable year shall not affect the amount of such
benefits that the Executive receives in any other taxable year.
 
(h) Immediately prior to the occurrence of a Change of Control, the Company
shall fund, to the extent it has not done so, a sum equal to the present value
on the date of the Change of Control of (i) any amounts that are or could
reasonably be expected to become payable to the Executive under the provisions
of Section 5.01(a) in the event of a Change of Control Termination of the
Executive, (ii) an amount representing restricted stock units that could become
vested under the provisions of Section 5.01(b) in the event of a Change of
Control Termination of the Executive, and (iii) an amount representing a good
faith estimate of expenses of the trust in the event that the Company does not
timely pay such expenses. Such funding shall be made by establishing and
irrevocably funding a trust for the benefit of the Executive.  The funding
representing restricted stock units referred to in clause (ii) above shall (x)
be in an amount equal to the consideration paid in the Change of Control for
each share of the Company’s common stock times the number of shares represented
by the Executive’s unvested restricted stock units, and (y) in the Company’s
discretion, be deposited in the form of cash or the in-kind consideration paid
in the Change of Control, or a combination thereof.  The trustee of such trust
shall be instructed to pay out any such amounts as and to the extent such
amounts become payable in accordance with the terms of this Agreement. Payments
by the trust to the Executive shall, to the extent thereof, discharge the
Company’s obligation to pay benefits under Sections 5.01(a) and 5.01(b).  The
Company shall remain obligated to pay the Executive any benefits under this
Agreement that are not paid to the Executive from the trust.  The trust shall be
a grantor trust described in Section 671 of the Code. Assets of the trust shall
be used only to provide the benefits under Sections 5.01(a) and 5.01(b), except
that the assets of the trust shall be available to the Company’s creditors in
the event of the Company’s insolvency.  The trust shall not terminate until the
date on which all payments and benefits to be funded out of the trust have been
satisfied and discharged in full.  Upon termination of the trust any assets
remaining in the trust shall be returned to the Company.  Notwithstanding the
foregoing, the Company shall not fund the trust if, at the time such funding
would otherwise have been required under this Section 5.01(h), regulations,
rulings or other official guidance published by the Internal Revenue Service
provide that such funding would reasonably be expected to result in a transfer
of property under Code Section 409A(b)(2) (relating to restrictions on assets in
connection with a change in an employer’s financial health).
 
 
 

--------------------------------------------------------------------------------

 
6. No Mitigation.  The Executive shall not be required to mitigate the amount of
any payments provided for by this Agreement by seeking employment or otherwise,
nor shall the amount of any cash payments or benefits provided under this
Agreement be reduced by any compensation or benefits earned by the Executive
after his or her Date of Termination.  Notwithstanding the foregoing, if the
Executive is entitled, by operation of any applicable law, to unemployment
compensation benefits or benefits under the Worker Adjustment and Retraining Act
of 1988 (known as the “WARN” Act) in connection with the termination of his or
her employment in addition to amounts required to be paid to him or her under
this Agreement, then to the extent permitted by applicable statutory law
governing severance payments or notice of termination of employment, the Company
shall be entitled to offset the amounts payable hereunder by the amounts of any
such statutorily mandated payments.
 
7. Limitation on Rights.
 
7.01 No Employment Contract.  This Agreement shall not be deemed to create a
contract of employment between the Company and the Executive and shall not
create any right in the Executive to continue in the Company’s employment for
any specific period of time.  This Agreement shall not restrict the right of the
Company to terminate the employment of Executive for any reason, or no reason at
all, or restrict the right of the Executive to terminate his or her employment.
 
7.02 No Other Exclusions.  This Agreement shall not be construed to exclude the
Executive from participation in any other compensation or benefit programs in
which he or she is specifically eligible to participate either prior to or
following the Effective Date of this Agreement, or any such programs that
generally are available to other executive personnel of the Company.
 
8. Dispute Resolution.
 
8.01 Arbitration.  Any controversy arising out of or relating to this Agreement,
its enforcement, arbitrability or interpretation, or because of an alleged
breach, default, or misrepresentation in connection with any of its provisions,
or any other controversy arising out of or relating in any way to the subject
matter contained herein, shall be submitted to final and binding
arbitration.  Any arbitration hereunder shall be in Santa Clara County,
California before a sole arbitrator selected from Judicial Arbitration and
Mediation Services, Inc., or its successor (“JAMS”), or if JAMS is no longer
able to supply the arbitrator, such arbitrator shall be selected from the
American Arbitration Association, and shall be conducted in accordance with the
provisions of California Code of Civil Procedure §§ 1280 et seq. as the
exclusive forum for the resolution of such dispute.  Pursuant to California Code
of Civil Procedure § 1281.8, provisional injunctive relief may, but need not, be
sought by either party to this Agreement in a court of law while arbitration
proceedings are pending, and any provisional injunctive relief granted by such
court shall remain effective until the matter is finally determined by the
Arbitrator.  Final resolution of any dispute through arbitration may include any
remedy or relief which the Arbitrator deems just and equitable, including any
and all remedies provided by applicable state or federal statutes.  At the
conclusion of the arbitration, the Arbitrator shall issue a written decision
that sets forth the essential findings and conclusions upon which the
Arbitrator’s award or decision is based.  Any award or relief granted by the
Arbitrator hereunder shall be final and binding on the parties hereto and may be
enforced by any court of competent jurisdiction.  The parties acknowledge and
agree that they are hereby waiving any rights to trial by jury in any action,
proceeding or counterclaim brought by either of the parties against the other in
connection with any matter whatsoever arising out of or in any way connected
with this Agreement or the subject matter contained herein.  The parties further
agree that in any proceeding to enforce the terms of this Agreement, the
nonprevailing party shall pay (1) the prevailing party’s reasonable attorneys’
fees and costs incurred in connection with resolution of the dispute in addition
to any other relief granted, and (2) all costs of the arbitration, including,
but not limited to, the arbitrator’s fees, court reporter fees, and any and all
other administrative costs of the arbitration, and that the nonprevailing party
promptly shall reimburse the prevailing party for any portion of such costs
previously paid by the prevailing party.  The arbitrator shall resolve any
dispute as to the reasonableness of any fee or cost.
 
9. Miscellaneous.
 
9.01 Administration.  The Administrator shall administer this Agreement and the
benefits provided for herein.
 
 

--------------------------------------------------------------------------------

 
 
9.02 Assignment and Binding Effect.
 
(a) No right or interest to or in this Agreement, or any payment or benefit to
the Executive under this Agreement shall be assignable by the Executive except
by will or the laws of descent and distribution.  No right, benefit or interest
of the Executive hereunder shall be subject to anticipation, alienation, sale,
assignment, encumbrance, charge, pledge, hypothecation or set off in respect of
any claim, debt or obligation, or to execution, attachment, levy or similar
process or assignment by operation of law.  Any attempt, voluntarily or
involuntarily, to effect any action specified in the immediately preceding
sentences shall, to the full extent permitted by law, be null, void and of no
effect; provided, however, that this provision shall not preclude the Executive
from designating one or more beneficiaries to receive any amount that may be
payable to the Executive under this Agreement after his or her death and shall
not preclude the legal representatives of the Executive’s estate from assigning
any right hereunder to the person or persons entitled thereto under his or her
will, or, in the case of intestacy, to the person or persons entitled thereto
under the laws of intestacy applicable to his or her estate.  However, this
Agreement shall be assignable by the Company to, binding upon and inure to the
benefit of any successor of the Company, and any successor shall be deemed
substituted for the Company upon the terms and subject to the conditions hereof.
 
(b) The Company will require any successor (whether by purchase of assets,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform all of the
obligations of the Company under this Agreement (including the obligation to
cause any subsequent successor to also assume the obligations of this Agreement)
unless such assumption occurs by operation of law.
 
9.03 No Waiver.  No waiver of any term, provision or condition of this
Agreement, whether by conduct or otherwise, in any one or more instances shall
be deemed or construed as a further or continuing waiver of any such term,
provision or condition or as a waiver of any other term, provision or condition
of this Agreement.  Without limiting the generality of the foregoing, the
failure by Executive to exercise his or her right to terminate his or her
employment for Good Reason under Section 4.01 above shall not operate as a
waiver by Executive of his or her right to terminate for Good Reason based upon
any subsequent act or omission of the Company that constitutes Good Reason.
 
9.04 Rules of Construction.
 
(a) This Agreement has been executed in, and shall be governed by and construed
in accordance with the laws of the State of California without regard to the
principles of conflict of laws.
 
(b) Captions contained in this Agreement are for convenience of reference only
and shall not be considered or referred to in resolving questions of
interpretation with respect to this Agreement.
 
(c) If any provision of this Agreement is held to be illegal, invalid or
unenforceable under any present or future law, and if the rights or obligations
of any party hereto will not be materially or adversely affected thereby, (i)
such provision will be fully severable, (ii) this Agreement will be construed
and enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof, (iii) the remaining provisions of this Agreement will
remain in full force and effect and will not be affected by the illegal, invalid
or unenforceable provision or by its severance herefrom and (iv) in lieu of such
illegal, invalid or unenforceable provision, there will be added automatically
as a part of this Agreement a legal, valid and enforceable provision as similar
in terms to such illegal, invalid or unenforceable provision as may be possible.
 
(d) Each party has cooperated in the drafting and preparation of this
Agreement.  Hence, in any construction to be made of this Agreement, the same
shall not be construed against any party on the basis that the party was the
drafter.
 
(e) It is intended that any amounts payable under this Agreement shall either be
exempt from or comply with Section 409A of the Code (including the Treasury
regulations and other published guidance relating thereto) so as not to subject
the Executive to payment of any additional tax, penalty or interest imposed
under Section 409A. The provisions of this Agreement shall be construed and
interpreted to avoid the imputation of any such additional tax, penalty or
interest under Section 409A yet preserve (to the nearest extent reasonably
possible) the intended benefit payable to the Executive. The Executive shall be
solely responsible for his or her own tax liability with respect to payment made
or benefits provided pursuant to this Agreement. Notwithstanding anything else
contained herein to the contrary, nothing in this Agreement is intended to
constitute, nor does it constitute, tax advice, and in all cases, the Executive
should obtain and rely solely on the tax advice provided by the Executive’s own
independent tax advisors (and not the Company, any of the Company’s affiliates,
or any officer, employee or agent of the Company or any of its affiliates).
 
 

--------------------------------------------------------------------------------

 
 
9.05 Notices.  Any notice required or permitted by this Agreement shall be in
writing, delivered by hand or sent by registered or certified mail, return
receipt requested, postage prepaid, or by a nationally recognized courier
service (regularly providing proof of delivery) or by facsimile or telecopy,
addressed to the Board and the Company and, if other than the Board, the
Administrator, at the Company’s then principal office, or to the Executive at
the address set forth in the records of the Company, as the case may be, or to
such other address or addresses the Company or the Executive may from time to
time specify in writing.  Notices shall be deemed given:  (i) when delivered if
delivered personally (including by courier); (ii) on the third day after
mailing, if mailed, postage prepaid, by registered or certified mail (return
receipt requested); (iii) on the day after mailing if sent by a nationally
recognized overnight delivery service which maintains records of the time,
place, and recipient of delivery; and (iv) upon receipt of a confirmed
transmission, if sent by telecopy or facsimile transmission.
 
9.06 Modification.  This Agreement may be modified only by an instrument in
writing signed by the Executive and an authorized representative of the Company.
 
9.07 Entire Agreement.  This Agreement constitutes the entire agreement between
the Company and the Executive concerning the subject matter hereof, and
supersedes all other agreements, whether written or oral, with respect to such
subject matter (including, but not limited to, the Superseded Agreement).  This
is an integrated agreement.
 
9.08 Counterparts.  This Agreement may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed
original.  Photographic copies of such signed counterparts may be used in lieu
of the originals for any purpose.
 
9.09 Good Faith Determinations.  No member of the Board shall be liable, with
respect to this Agreement, for any act, whether of commission or omission, taken
by any other member of the Board or by any officer, agent, or employee of the
Company, nor, excepting circumstances involving his or her own bad faith, for
anything done or omitted to be done by himself or herself.  The Company shall
indemnify and hold harmless each member of the Board from and against any
liability or expense hereunder, except in the case of such member’s own bad
faith.
 
 
 
 

 SANDISK CORPORATION, a Delaware corporation    EXECUTIVE              By: /s/
Irwin Federman   /s/ Sanjay Mehrotra    Name:  Irwin Federman  
Sanjay Mehrotra
   Title: Vice Chairman        Date: 7/28/10    Date:  7/23/10                  
   

 

 
 
                                                                          



 
                                                                    
 
  
                                                                             

